MONTGOMERY, Judge
(dissenting).
I disagree with the reasoning and result of the majority opinion.
The majority opinion holds, in effect, that a part of a new hospital constructed on a new site by the county instead of by the original owners of the W. W. Massie Hospital is the same as the old W. W. Mas-sie Hospital. The designation of the wing of the new hospital and the naming of a room is a too obvious attempt to avoid the condition of the reverter. The old building was sold and the proceeds used for the construction of a nurses home on the new hospital site.
The language of the reversion provision is plain and unequivocal. It describes the happening of a definite event or condition, to wit: the permanent cessation of the use of the W. W. Massie Hospital as a hospital. The term “W. W. Massie Hospital” was used to describe a known institution comprised of definitely identified premises at a certain location. Can there be any question that the hospital known by Janie Rhodes Clay, the settlor, as the W. W. Massie Hospital has ceased to exist ?
The rule governing this case is stated in Hampton v. O’Rear, 309 Ky. 1, 215 S.W.2d 539, 542, as follows:
“ * * * where the settlor intended to part with title to the property devised in the event only that such property should be used for a particular purpose, and in a particular manner or by a particular person, the cy pres doctrine will not be applied and the property will revert to the settlor or his heirs.”
I do not quarrel with the wholesome purpose of or effect accomplished by use of the funds in the new hospital, but good intentions and deeds should not be permitted to override the obvious intent and the well understood language of Janie Rhodes Clay when she made the contract. The effect of the majority opinion is to abolish reversions. How could a reversion provision have been expressed in more plain, emphatic, and definite language than the words used here ?
The event upon which the reversion was conditioned has occurred. The fund should be returned to the heirs of Janie Rhodes Clay.
HOGG, J., joins in this dissent.